   Case: 1:13-cr-00345-CAB Doc #: 2022 Filed: 04/29/20 1 of 3. PageID #: 15756




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )       CASE NO. 1:13CR345
                                             )
                      Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
ERIC C. POWELL,                              )       OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Eric Powell’s Motion for Sentence Reduction. (Doc.

2018). For the following reasons, the Court DENIES Defendant’s Motion without prejudice.

                                        I. BACKGROUND

       On September 11, 2013, a Grand Jury indicted Defendant with one count of Conspiracy

with Intent to Distribute and to Distribute Heroin, a violation of 21 U.S.C. §§ 846 and 841(a)(1),

(b)(1)(A) (“Count 1”); and three counts of Use of a Telephone to Facilitate Drug Trafficking,

violations of 21 U.S.C. § 843(b).

       In December of 2014, Defendant pleaded guilty to Count 1 under a Plea Agreement. In

exchange, the Government dismissed the remaining counts. On July 16, 2015, the Court

sentenced Defendant to 130 months imprisonment and 3 years supervised release. Defendant is

currently serving his imprisonment at Yazoo City Low Federal Correctional Institution.
   Case: 1:13-cr-00345-CAB Doc #: 2022 Filed: 04/29/20 2 of 3. PageID #: 15757



       On April 13, 2020, Defendant filed his Motion pro se. (Doc. 2018). Defendant argues

that the presence of COVID-19 and his prior medical conditions justify his compassionate

release. The Government opposed Defendant’s request on April 17, 2020. (Doc. 2020).

                                       II. LAW & ANALYSIS

       Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, in certain circumstances, a defendant may ask the court to

modify a sentence, otherwise known as “compassionate release.” Id. at § 3582(c)(1)(A). Before

doing so however, one of two things must occur: either defendant has exhausted all

administrative rights to appeal the Bureau of Prison’s failure to bring a motion on his behalf or

defendant has waited thirty days since he asked the warden of the facility to file a request on his

behalf. Id.

       In other words, prisoners must first exhaust their administrative remedies before seeking

a district court’s involvement. See United States v. Raia, 954 F.3d 594 (3rd Cir. 2020); United

States v. Ciccone, 2020 WL 1861653 (N.D. Ohio Apr. 14, 2020) (Polster, J.) (the amended §

3582(c)(1)(A) did not alter the requirement that prisoners must first exhaust administrative

remedies before seeking judicial relief) (citations omitted). Moreover, courts cannot create

exceptions to the mandatory exhaustion requirement. Ross v. Blake, 136 S.Ct. 1850, 1856-57

(2016) (“mandatory language means a court may not excuse a failure to exhaust, even to take

such [special] circumstances into account”); United States v. Alam, 2020 WL 1703881 (E.D.

Mich. Apr. 8, 2020) (collecting cases holding district courts cannot craft exceptions to

exhaustion requirements in light of the COVID-19 pandemic).

       Here, Defendant has not exhausted his administrative remedies before seeking the

Court’s involvement. He claims, without adequate proof, that he “has been unable to apply or



                                                -2-
   Case: 1:13-cr-00345-CAB Doc #: 2022 Filed: 04/29/20 3 of 3. PageID #: 15758



use, the administrative remedy process d[ue] to staff taking on other job assignments for being

short staffed, from the fear of becoming infected with the contagious and lethal Coronavirus

pandemic.” (Doc. 2018, PageID: 15710).

       Section 3582(c)(1)(A) expressly requires a defendant to “exhaust[] all administrative

rights.” 18 U.S.C. 3582(c)(1)(A); Raia, 954 F.3d 594. “Where Congress specifically mandates,

exhaustion is required.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992). Accordingly,

Defendant must first attempt to exhaust his administrative remedies.

       The Court understands the general risks that COVID-19 presents to certain populations,

including those in jails and prisons. However, requiring that Defendant first exhaust his

administrative remedies not only upholds Congressional intent, but also protects “administrative

agency authority” and “promotes efficiency.” Woodford v. Ngo, 548 U.S. 81, 89 (2006). The

Bureau of Prisons is taking the COVID-19 outbreak seriously. (Doc. 2020, PageID: 15723-24).

Allowing the BOP to exercise its authority and expertise in this instance is even more important.

See generally, Raia, 954 F.3d 594.

                                        III. CONCLUSION

       For the foregoing reasons, Defendant’s Motion (Doc. 2018) is DENIED WITHOUT

PREJUDICE.   The Court may consider the merits of Defendant’s Motion after he properly

exhausts his administrative remedies.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: April 29, 2020




                                               -3-
